NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                EDWARD PATRICK JAMES, III, Appellant.

                             No. 1 CA-CR 18-0312
                               FILED 1-28-2020


           Appeal from the Superior Court in Maricopa County
                        No. CR2017-124163-001
           The Honorable Marvin L. Davis, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Casey Ball
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Dawnese Hustad
Counsel for Appellant
                             STATE v. JAMES
                            Decision of the Court



                       MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Maurice Portley1 joined.


W E I N Z W E I G, Judge:

¶1            Edward Patrick James, III, appeals his conviction and
sentence for aggravated robbery, a class 3 felony. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2             We view the evidence and all reasonable inferences in the
light most favorable to sustaining the jury’s verdict. State v. Miles, 211 Ariz.
475, 476, ¶ 2 (App. 2005).

¶3            James and Ulise Granadeno confronted the victim and
demanded money. The victim refused. James twice punched the victim’s
face while Granadeno held his “arms behind [his] back.” The victim
relented and surrendered around 26 dollars. James and Granadeno fled.
Shortly thereafter, however, the victim spotted James speaking with police
officers. The victim approached and told officers that James and another
man had just robbed him. Granadeno then appeared, having exited a liquor
store.

¶4             The State charged James and Granadeno with aggravated
robbery, a class three felony, but offered a plea agreement if both
defendants pled guilty to solicitation to commit aggravated robbery, a class
five felony, including a stipulation to suspend sentences with supervised
probation.

¶5            Granadeno signed the plea agreement, which required a
written factual basis under “pains and penalties of perjury” that described
the robbery in detail, including that James twice punched the victim’s face
as Granadeno held the victim’s arms. James refused the plea offer. The
State agreed to honor Granadeno’s plea agreement, however, if he signed

1      The Honorable Maurice Portley, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.



                                       2
                             STATE v. JAMES
                            Decision of the Court

an amended factual basis. The superior court found that Granadeno
knowingly, voluntarily and intelligently entered the factual basis and
sentenced him to two years of supervised probation.

¶6             James proceeded to a jury trial. Granadeno testified but
denied facts in his sworn factual basis, including that he held the victim’s
arms and that James hit the victim’s face. On cross-examination,
Granadeno said the prosecutor warned that he “could get in more trouble”
if he “did not testify consistently with the stipulated factual basis.” The jury
ultimately hung after the victim could not identify James in the courtroom.

¶7            James was retried. This time, the State moved to preclude
defense counsel from cross-examining Granadeno on whether his plea
agreement allowed him to avoid prison, or whether Granadeno was forced
into the plea or threatened by the State to testify in a specific manner. The
superior court granted the State’s motion in part, precluding James from
asking whether Granadeno was coerced to accept the plea offer. The court
preserved cross-examination, however, “on all relevant issues pertaining to
motive and bias including whether or not Mr. Granadeno believed he
avoided the possibility of a prison sentence by signing the plea agreement
and the addendum to the plea agreement.” Granadeno again denied facts
in his sworn factual basis at the second trial. The victim identified James
this time. A mistrial was called, however, after a State witness offered
inadmissible testimony.

¶8            A third trial was held. Granadeno failed to appear and an
arrest warrant was issued. Granadeno was found later that day and
detained. He possessed illicit drugs and drug paraphernalia. Granadeno
appeared for trial the next day, but he invoked his Fifth Amendment right
against incrimination after learning that prosecutors intended to question
him about his arrest for drugs and paraphernalia. Over James’ objection,
the court allowed Granadeno to invoke his Fifth Amendment rights outside
the jury’s presence.

¶9            The jury found James guilty as charged. The superior court
suspended James’ sentence and placed him on four years’ intensive
probation with a deferred six-month jail term. James timely appealed. We
have jurisdiction pursuant to Article 6, Section 9 of the Arizona
Constitution, and A.R.S. §§ 12-120.21(A)(1), 13-4031 and -4033(A)(1).

                               DISCUSSION

¶10           James first argues the superior court improperly prevented
his defense attorney from cross-examining Granadeno about “any motive


                                       3
                              STATE v. JAMES
                             Decision of the Court

or bias relating to his entry into the State’s factual basis . . . [including] the
likelihood of a lengthy prison term [if convicted at trial.]” The argument
fails, however, because the court specifically allowed the defense to cross-
examine Granadeno about “motive and bias including whether or not [he]
believed he avoided the possibility of a prison sentence by signing the plea
agreement and the addendum to the plea agreement.”

¶11            James further argues the superior court erred by preventing
his attorney from cross-examining Granadeno about the State’s “threats”
that Granadeno “could be charged with perjury if his testimony differed
from the factual basis.” Here again, this argument fails because James was
allowed to explore the potential for motive or bias arising from
Granadeno’s plea agreement.          We also reject any implication of
prosecutorial misconduct. At most, the prosecutor reminded Granadeno of
his sworn statements and the perjury laws. See A.R.S. § 13-2702(B) (perjury
is a class 4 felony). We find no abuse of discretion. See State v. Riley, 141
Ariz. 15, 20 (App. 1984) (“[T]he trial court has broad discretion to decide
what evidence is relevant in cross-examination, and reversal will occur only
when the trial judge places unreasonable limitation on cross-
examination.”).

¶12           James next argues the superior court erred by allowing
Granadeno to invoke his Fifth Amendment rights outside the jury’s
presence. We find no abuse of discretion. See State v. Corrales, 138 Ariz. 583,
589 (1983). James cites no authority that would require Granadeno to
invoke his Fifth Amendment privilege in the jury’s presence, and we are
aware of none. Nor is James entitled to any inference the jury might have
drawn from Granadeno’s invocation before them. State v. McDaniel, 136
Ariz. 188, 194 (1983) (“It is well settled that in criminal cases the jury is not
entitled to draw any inferences from the decision of a witness to exercise
his Fifth Amendment privilege.”), abrogated on other grounds by State v.
Walton, 159 Ariz. 571 (1989).

¶13          And last, James argues the court should have allowed him to
question Granadeno about his arrest for drugs and paraphernalia and
whether it motivated him to testify favorably for the State at the third trial.
But Granadeno invoked his Fifth Amendment rights and James never
challenged the propriety of his invocation.




                                        4
                    STATE v. JAMES
                   Decision of the Court

                      CONCLUSION

¶14   We affirm James’ conviction and sentence.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                5